Citation Nr: 0429846	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to additional vocational rehabilitation training 
to a higher level than is usually required for employment in 
the appellant's occupational field under Chapter 31, Title 
38, United States Code.

(The veteran's claims for increased initial ratings for 
lumbosacral strain, left ring finger amputation, and 
umbilical hernia disabilities, are the subject of a separate 
Board of Veterans' Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 until his 
retirement in July 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana that the veteran had been trained to the level 
generally recognized as necessary for entry into employment 
in a suitable occupational objective. 

The Board notes that the veteran's claim for entitlement to 
additional vocational rehabilitation training was remanded by 
the Board in December 2003 in order that the veteran could be 
provided a hearing before a Veterans Law Judge.  The veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge in April 2004.  At that time the veteran 
submitted additional evidence along with a waiver of RO 
review of that evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A; Quartuccio v. Principi, 16 Vet App 183 
(2002).

In light of the circumstances of the matter on appeal, the 
Board finds that the VCAA notice requirement applies to the 
veteran's claim for additional vocational rehabilitation 
benefits.  See Barger v. Principi, 16 Vet. App. 132 (2002).  
However, the veteran has not been provided VCAA notice in 
this regard consistent with Quartuccio.  The RO should 
provide the veteran VCAA notice to insure that all due 
process is met.

The veteran seeks entitlement to additional vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.  The veteran was provided vocational 
rehabilitation training assistance in obtaining a Bachelors 
of Science degree in Criminal Justice, which he obtained in 
May 2001.  The veteran was then provided additional 
vocational rehabilitation training assistance in order to 
obtain employment.  The veteran obtained employment with the 
Transportation Security Agency as a baggage screener in 
August 2002.  The veteran has asserted that his current job 
aggravates his service-connected disabilities and that he 
should be given additional training so that he may obtain a 
more suitable job.  The RO denied the veteran's claim, noting 
that he had been suitably employed for more than 60 days.  In 
December 2002 the RO offered to have an occupational 
therapist visit the veteran's work site.  In February 2003, 
the veteran stated that because of the security involved at 
his work site, an occupational therapist would not be 
allowed.  At the April 2004 hearing, the veteran stated that 
the security rules had been relaxed and that an occupational 
therapist would now be allowed at his work site.

The regulation, 38 C.F.R. § 21.284, provides that a veteran 
who has been found rehabilitated under the provisions of 
38 C.F.R. § 21.283 may be provided an additional period of 
training or services if the evidence shows that: (1) the 
veteran has a compensable service-connected disability and 
either; (2) the current facts, including any relevant medical 
findings, establish that his service-connected disability has 
worsened to the extent that the effects of the service-
connected disability considered in relation to other facts 
precludes him from performing the duties of the occupation 
for which he previously was found rehabilitated; or (3) the 
occupation for which he previously was found rehabilitated 
under Chapter 31 is found to be unsuitable on the basis of 
his specific employment handicap and capabilities.  38 C.F.R. 
§ 21.284 (2004).

The RO denied the veteran additional vocational 
rehabilitation benefits based on the veteran having suitable 
employment.  However, the veteran asserts that his current 
job is inappropriate due to the aggravation it causes his 
service-connected disabilities.  He maintains that his 
service-connected disabilities have worsened to the extent 
that they preclude him from carrying out his job.  The 
veteran has service connection and compensable ratings in 
effect for a low back disability, left and right knee 
disabilities, for a left ring finger disability, for 
hypertension, and for post-traumatic stress disorder.  The 
Board is of the opinion that the veteran should be observed 
at work by an occupational therapist, and examined by the 
appropriate VA physicians to determine whether the veteran's 
service-connected disabilities in relation to other facts 
precludes him from performing the duties of the occupation 
for which the veteran has been found rehabilitated.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent relative to the specific 
issue on appeal.  This should include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, and 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.  

2.  If possible, the RO should arrange 
for an occupational therapist to observe 
the veteran at work for the purpose of 
determining whether the veteran's current 
employment is suitable considering his 
service-connected disabilities.

3.  The veteran should be provided VA 
general, orthopedic, and psychiatric 
examinations.  The examiner should 
determine the nature and extent of the 
veteran's service-connected disabilities 
and comment on their effect on the 
veteran's ability to work in general, and 
his ability to work as a baggage screener 
in particular.

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the May 2003 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




